DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claims 1-5, 9, 11 are amended and field on 6/10/2022.
Claims 8, 18 are canceled.
The specification was amended .
The specification objection in the action mailed on 3/16/2022 overcome by the speciation  amendment.
The 112 rejection in the previous action overcome by the armament to claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-7, 9-10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Olson et al. (US. 20110092915A1) (“Olson”).
Re Claim 1, Olson discloses an injector (Fig. 3) comprising: a housing  (118, 102) having an activation end (upper end of 102) and an injection end disposed opposite to and inline with the activation end (lower end of 102); and a palm button device (101, 120, ¶0057) disposed at the activation end of the housing (Fig3. 3-4), the palm button device to allow activation of the injector with the palm of an operator's hand (¶0057), the device comprising: a palm-operated button (106, 101) having a surface which is sized and configured for accommodating the palm of the operator's hand (surface of 106, ¶0057); and a mounting arrangement (120, 119, 116) for operatively coupling the device to the activation end of the housing of the injector (¶0057, Fig.5-7), the mounting arrangement comprising a base extending from the palm-operated button (120, 111).  
Re Claim 2 , Olson discloses wherein the palm-operated button has a mushroom-shaped (Fig. 4).
Re Claim 3, Olson discloses wherein the palm-operated button has a handle-shaped (Fig. 4, it is like door handle). 
Re Claim 4, Olson discloses wherein the palm-operated button has at least one indent for placement of a user's thumb ( indent for 105, can be used for a thumb).  
Re Claim 6, Olson discloses wherein the palm button device is removably attached to the housing of the injector (Fig. 3, the attachment can be removably).  
Re Claim 7, Olson discloses wherein the palm button device is non-removably attached to the housing of the injector (the attachment can be non-removably).  
Re Claim 9, Olson discloses wherein the mounting arrangement further comprises adaptor (122) for attaching to the housing of the injector, the base movably coupled to the adaptor (¶0062).  
Re Claim 10, Olson discloses wherein the operation of the palm button device arms the injector (¶0064, abstract).  
Claim(s) 11, 13-17, 19-22 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Olson et al. (US. 20110092915A1) (“Olson”).
Re Claim 11, Ulrich discloses an injector (Fig. 4 or  Figs. 21-22), comprising: a housing (300 in Fig. 4, 502 in Fig. 22); and a holding device (210 in Fig. 4 or 524 in Fig. 21) for aiding a user in the operation of the injector (abstract), the holding device comprising: a sleeve (210, Fig. 4, 524 in Fig. 21 ) for ergonomically holding and operating the injector with one hand (abstract, Fig. 18); and at least one hand rest extending out from the sleeve for maintaining a user's hand on the sleeve when holding and operating the injector ( rest 280,  in Fig. 4, levers 540 in Fig. 21, these elements are capable to be used to rest the hand during the holding and operating the injector), wherein at least one hand rest (524) extending out from the sleeve is contoured to receive the hypothenar muscle area of the user's hand (it is capable to receive the hypothenar muscle area ).
Re Claim 13, Ulrich discloses wherein the sleeve has a top wall operative as stop for properly positioning the sleeve on the injector so that a user can operate the injector with one hand (top 214 in Fig. 4  working as stop, 532 working as stop, Fig. 21-22).  
Re Claim 14, Ulrich discloses wherein the top wall includes an opening (opening for 242, Fig. 4-6) for allowing an activation button (240) of the injection extend through the top wall (Fig. 4).  
Re Claim 15, Ulrich discloses wherein the at least one hand rest  (540) is pivotally coupled to the sleeve (¶0174).  
Re Claim 16, Ulrich discloses wherein the at least one hand rest includes a projection (552 Fig. 22) that engages a side wall of the housing if the at least one hand rest is in a clamping position (Fig. 22), thereby removably attaching the holding device to the injector (¶0184).  
Re Claim 17, Ulrich discloses further comprising a detent arrangement (dent for 552, Fig. 22) for retaining the at least one hand rest in the clamping position (¶0176).
Re Claim 19, Ulrich discloses wherein the holding device is removably attached to the housing of the injector ( Fig. 21, the holding device capable to be removed ¶0184). 
Re Claim 20, Ulrich discloses wherein the holding device includes a locking arrangement for non-removably attaching the holding device to the housing of the injector (Fig.4, the locking 240 with 214 make the 300 not removable from the 210).  
Re Claim 21, Ulrich discloses wherein the holding device allows a user to arm and/or initiate the injection cycle of the injector ( abstract, ¶0016).  
Re Claim 22, Ulrich discloses wherein the sleeve is capable of being slidably moved on the housing of the injector to initiate the injection cycle of the injector ( Fig. 21-21).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson in view of Thomas (US. 4,955,871).
Re Claim 5, Ulrich fails to discloses wherein the palm button device comprises a palm button having a polyurethane gel elastomer coating. 
However, Thomas disclose a single use syringe (Fig. 2) wherein the housing and the pushing surfaces (38a-b, this surface equivalent to the button surface) are made from a polyurethane gel elastomer coating ( col. 9, lines 50-55).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of the button of Olson so that the palm button device comprises a palm button having a polyurethane gel elastomer coating as taught by Thomas for the purpose of using a material that suitable to the medical devices that has contact with skin/ body of the patient (Thomas, col. 9, lines 50-55).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ulrich in view of Thomas (US. 4,955,871).
Re Claim 12, Ulrich disclose fails to disclose wherein the sleeve of the holding device has a polyurethane gel elastomer layer that defines a hand grip.  
However, Thomas disclose a single use syringe (Fig. 2) wherein the housing and the pushing surfaces (38a-b, this surface equivalent to the hand grip surface) are made from a polyurethane gel elastomer coating ( col. 9, lines 50-55).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the material of the sleeve of Ulrich so that the sleeve of the holding device has a polyurethane gel elastomer layer that defines a hand grip as taught by Thomas for the purpose of using a material that suitable to the medical devices that has contact with skin/ body of the patient (Thomas, col. 9, lines 50-55).
Response to Arguments
Applicant’s arguments field on 6/10/2022 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 6/10/2022 with regards to claim 11 have been fully considered but they are not persuasive. The applicant argues with respect to claim 11, the hand rest of Ulrich is not contoured for receiving the hypothenar muscle area. This is found not persuasive as the Fig. 18  shows that the arms of Ulrich have the contoured shape and capable to accommodate the hand of the user ( including the hypothenar muscle area are the area close to little (pinky) finger, so this area can be resting on the arm of the arms of Ulrich. The applicant is asked to further define the resting arm structurally that differentiate them from the arms of Ulrich.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783